It was error to refuse to take the testimony of the police officers, who had been identified by defendants and who were sworn to have spoken with defendants in the presence of complainant, at a time when she swore she was under restraint by defendants and “ scared ” and “ excited ” and wanted to get away from them, and which was not more than two hours before the alleged forced intercourse. Positive identification of *671defendants by the officers was not a necessary preliminary to the examination of the officers as to what occurred. (People v. Strollo, 191 N. Y. 42; King v. New York Central & Hudson Riv. R. R. Co., 72 N. Y. 607; 2 Wigmore on Evidence [3d ed.], § 658.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.